DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an indicator to provide a type indication of a writing style for the digital pen”, wherein “the type indication controls a characteristic of the marking made in response to the  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-7, 9-13, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 2: It recites “an indicator to provide a type indication of a writing style for the digital pen”. However, according to drawings of the specification which shows a black box to represent the indicator, such that it not enable one skill in the art to make and/or use the invention.
As to claims 3-6, 16: Claims 3-6, 16 are dependent claims of claim 2. Therefore, claims 3-6, 16 are rejected with same rationale as claim 2.
As to claim 7: It recites “a power charger to charge a battery of the digital pen once the digital pen is positioned inside the shell housing.” However, according to drawings of the specification which shows a black box to represent the power charger, such that it not enable one skill in the art to make and/or use the invention.
As to claim 9: It recites “a controller to: determine, based on an indicator of the adapter shell, a type of the adapter shell selected from a plurality of different adapter shell types”. However, according to the drawing of the specification shows a black box for representing the indicator, but does not describe the controller of the digital to 
As to claims 10-13, 17-18: Claims 10-13, 17-18 are dependent claims of claim 9. Therefore, claims 10-13, 17-18 are rejected with same rationale as claim 9. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7, 9-13, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 2: The omitted structural cooperative relationships are: “an indicator” is related to any components and/or elements to perform claimed invention. The drawing of the specification only shows a black box named as an indicator, and does not show any details of the indicator coupled with other components and/or elements to perform claimed invention. Therefore, claim 2 omits essential structural cooperative relationships of elements. 
As to claims 3-6, 16: Claims 3-6, 16 are dependent claims of claim 2. Therefore, claims 3-6, 16 are rejected with same rationale as claim 2.
As to claim 7: The omitted structural cooperative relationships are: “a power charger” is related to any components and/or elements to perform claimed invention. The drawing of the specification only shows a black box named as a power charger, and does not show any details of the power charger coupled with other components 
As to claim 9: The omitted structural cooperative relationships are: a controller of the digital pen to determine based on an indicator of the adapter shell, a type of the adapter shell selected from a plurality of different adapter shell types because the drawing of the specification only shows a black box to represent an indicator, but does not describe essential elements for controller to determine a type of the adapter shell based on the indicator of the adapter shell.
As to claims 10-13, 17-18: Claims 10-13, 17-18 are dependent claims of claim 9. Therefore, claims 10-13, 17-18 are rejected with same rationale as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (CN 105955514 A), in view of KITAGAWA et al (US 2017/0185172 A1).
As to claim 1: Zhang discloses a digital pen adapter shell (Fig. 1, “a digital pen adapter shell 1”; Abstract) comprising: 

a retainer inside the shell housing to engage the outer body of the digital pen (Fig. 1, “a retainer 3 “ inside the shell housing to engage the outer body of the digital pen; ¶0026); and 
a lower opening, at an end portion of the shell housing, through which a writing tip of the digital pen is to pass, the shell housing having a shorter length than a length of the digital pen such that when the digital pen is inserted inside the shell housing an upper portion of the digital pen protrudes above an upper end of the shell housing, and the writing tip protrudes below a lower end of the shell housing to allow the writing tip to engage a writing surface (Fig. 1 shows a lower opening, at an end portion of the shell housing, through which a writing tip of the digital pen is to pass, the shell housing having a shorter length than a length of the digital pen such that when the digital pen is inserted inside the shell housing an upper portion of the digital pen protrudes above an upper end of the shell housing, and the writing tip protrudes below a lower end of the shell housing to allow the writing tip to engage a writing surface; ¶0004, 0026-0027).  
Zhang does not expressly disclose the writing tip to engage to form a marking on a display screen. However, Kitagawa teaches a digital pen comprises a writing tip to 
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts Zhang and Kitagawa further disclose claim limitation of an indicator to provide a type indication of a writing style for the digital pen (Zhang: Fig. 1, “an indicator 4” to provide a type indication of a writing style for the digital pen; ¶0004, 0026; Kitagawa: Figs. 1-3, “an indicator 81” to provide a type indication of a writing style for the digital pen; ¶0062-0063). In addition, the same motivation is used as the rejection of claim 2.  
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts Zhang and Kitagawa further disclose claim limitation of the type indication controls a characteristic of the marking made in response to the writing tip of the digital pen interacting with the writing surface (Zhang: Fig. 1, ¶0004, 0026; Kitagawa: Figs. 1-3, ¶0062-0063). In addition, the same motivation is used as the rejection of claim 3.  
As to claim 5: Claim 5 is a dependent claim of claim 2. The prior art Kitagawa further discloses claim limitation of the indicator is detectable by a digital pen after insertion into an inner chamber of a shell housing (Figs. 1-3, “an indicator 80” is detectable by “a digital pen 1” after insertion into “an inner chamber of a shell housing 
As to claim 6: Claim 6 is a dependent claim of claim 5. The prior arts Zhang and Kitagawa further disclose claim limitation of the indicator comprises a communication transceiver to transmit, to a computer, the type indication (Zhang: Fig. 1, “a communication transceiver 5” to transmit to “a computer 6”, the type indication; ¶0020; Kitagawa: Fig. 3, “a communication transceiver 31” to transmit, to “a computer 300”, the type indication; ¶0061). In addition, the same motivation is used as the rejection of claim 6.
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior art Kitagawa further discloses claim limitation of comprising a power charger to charge a battery of the digital pen once the digital pen is positioned inside the shell housing (Figs. 1-3, a power charger to charge “a battery 36” of the digital pen once the digital pen is positioned inside the shell housing; ¶0026, 0035-0039). In addition, the same motivation is used as the rejection of claim 7.  
As to claim 8: Claim 8 is a dependent claim of claim 1. The combination of the prior arts Zhang and Kitagawa further disclose claim limitation of a control button activator arranged on the shell housing, the control button activator to operatively engage a control button of the digital pen once the digital pen is inserted into the inner chamber of the shell housing (Zhang: Fig. 1, “a control button activator 4” arranged on the shell housing, the control button activator to operatively engage a control button of the digital pen once the digital pen is inserted into the inner chamber of the shell housing; ¶0026-0027; Kitagawa: Figs. 1-3, “a control button 38” of the digital pen is 
As to claim 14: Claim 14 is a method claim of claim 1. The combination prior arts Zhang and Kitagawa further disclose a method of forming a digital pen adapter shell (Fig. 1, “a digital pen adapter shell 1”; Abstract, ¶0006-0014; Kitagawa: Figs. 1-5, “a digital pen adapter shell 1”; Abstract), comprising: 
providing a shell housing of the digital pen adapter shell, the shell housing defining an inner chamber to removably receive an outer body of a digital pen, the outer body of the digital pen for gripping by a user when the digital pen is used by the user outside the shell housing (Zhang: Fig. 1, providing a shell housing of the digital pen adapter shell, the shell housing defining an inner chamber to removably receive an outer body of a digital pen, the outer body of the digital pen for gripping by a user; Kitagawa: Fig. 1-5, providing a shell housing of the digital pen adapter shell, the shell housing defining an inner chamber to removably receive an outer body of a digital pen, the outer body of the digital pen for gripping by a user when the digital pen is used by the user outside the shell housing; ¶0025-0028); 
arranging a retainer inside the shell housing to engage the outer body of the digital pen (Zhang: Fig. 1, arranging “a retainer 3” inside the shell housing to engage the outer body of the digital pen); 
providing an opening, at an end portion of the shell housing, through which a writing tip of the digital pen is to pass (Zhang: Fig. 1 shows providing an opening, at an end portion of the shell housing, through which a writing tip of the digital pen is to pass); and 

As to claim 15: Zhang discloses the inner chamber of the shell housing is to receive a first portion of the digital pen, while a lower portion of the digital pen protrudes below the opening at the end portion of the shell housing, and an upper portion of the digital pen protrudes above an upper opening of the shell housing (Fig. 1 shows the inner chamber of the shell housing is to receive a first portion of the digital pen, while a lower portion of the digital pen protrudes below the opening at the end portion of the shell housing, and an upper portion of the digital pen protrudes above an upper opening of the shell housing).  
As to claim 16: Zhang discloses the indicator is a mechanical indicator that has a physical profile, and the characteristic of the marking is based on the physical profile of the mechanical indicator as detected by the digital pen (Fig. 1, ¶0026-0027).  
As to claim 20: Claim 20 is a dependent claim of claim 14. The prior art Zhang discloses the indicator is an electronic indicator to electronically communicate an indication of a type of the digital pen adapter shell, and the digital pen is to receive the indication of the type of the digital pen adapter shell from the electronic indicator (Fig. 1, the indicator is “an electronic indicator 5” to electronically communicate an indication of .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (CN 105955514 A), , in view of KITAGAWA et al (US 2017/0185172 A1), as applied to claim 3 above, and further in view of WEN et al (US 2015/0169088 A1).
As to claim 4: Zhang does not expressly disclose the characteristic controlled by the type indication is selected from among a thickness of the marking, a darkness of the marking, and a color of the marking. However, Wen teaches an electronic whiteboard pen comprises a characteristic controlled by a type indication is selected from among a thickness of the marking, a darkness of the marking, and a color of the marking (Figs. 1-12, an electronic whiteboard pen comprises a characteristic controlled by a type indication is selected from among a thickness of the marking, a darkness of the marking, and a color of the marking; ¶0030, 0058-0062), It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to implement a color tag pattern for the digital pen, such that the characteristic controlled by the type indication is selected from among a thickness of the marking, a darkness of the marking, and a color of the marking as taught by Wen. The motivation would have been in order to have an interactive writing device and an operating method thereof using adaptive color identification mechanism and the display control unit generates a color value corresponding to the color tag (Wen: ¶0005-0007). 

Claim(s) 9-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA et al (US 2017/0185172 A1), in view of ZHANG (CN 105955514 A) and BIRD et al (GB 2445615 A).
As to claim 9: Kitagawa discloses a digital pen (Figs. 1-3, “a digital pen 1”; Abstract) comprising: 
an outer body (Fig. 3 shows “an outer body 11”); 
a writing tip (Fig. 3 shows “a writing tip 41”); and 
a controller to: detect insertion of the digital pen into an adapter shell (Figs. 1-3, a controller to: detect insertion of the digital pen into “an adapter shell 2”; ¶0026-0038), and control respective different characteristics of markings made by the digital pen based on interaction of the digital pen with a writing surface (Figs. 1-5, control respective different characteristics of markings made by the digital pen based on interaction of the digital pen with “a writing surface 200”; Abstract, ¶0026-0046).
Kitagawa does not expressly disclose the controller to determine, based on an indicator of the adapter shell. However, Zhang teaches a digital pen engages an adapter shell comprises an indicator (Figs. 1-3, “a digital pen 2” engages “an adapter shell 1” comprises “an indicator 5”; Abstract, ¶0026). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa to substitute an adapter shell including an indicator for replacing the adapter shell, the result of the substitution is predictable that controller to: detect insertion of the digital pen into an adapter shell, and determine, based on an indicator of the adapter shell that control respective different characteristics of markings made by the digital pen based on interaction of the digital pen with a writing surface as taught by 
Kitagawa and Zhang do not expressly disclose a type of the adapter shell selected from a plurality of different adapter shell types. However, Bird teaches a digital pen coupled with a plurality of adapter shells (Fig. 11-13, “a digital pen 80” is coupled with “a plurality of adapter shells 60-66”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa to have the digital pen is coupled with a plurality of different adapter shells, such that a controller to determine, based on an indicator of the adapter shell, a type of the adapter shell selected from a plurality of different adapter shell types that control respective different characteristics of markings made by the digital pen based on interaction of the digital pen with a writing surface as taught by Bird. The motivation would have been in order to insert the digital pen into different pen adapter shells.
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior arts Kitagawa, Zhang and Bird further disclose claim limitation of a communication transceiver inside the outer body, wherein the controller is to transmit, to a computer using the communication transceiver (Kitagawa: Figs. 1-3, “a communication transceiver 37” inside the outer body, wherein the controller is to transmit, to “a computer 300” using the communication transceiver; ¶0025-0036, 0061), a writing style indication in response to the determined type of the adapter shell based on the indicator of the adapter shell (Zhang: Figs. 1-3, a writing style indication in response to the determined type of the adapter shell based on the indicator of the adapter shell; ¶0026; 
As to claim 11: Claim 11 is a dependent claim of claim 9. The combination of the prior arts Kitagawa, Zhang and Bird further disclose claim limitation of the adapter shell is a first adapter shell, and the controller is to: determine a first type of the adapter shell based on the indicator of the first adapter shell, transmit, to a computer, a first writing style indication in response to the determined first type of the first adapter shell, detect insertion of the digital pen into a second adapter shell, determine a second type of the second adapter shell based on an indicator of the second adapter shell, wherein the second type is different from the first type, and transmit, to the computer, a second writing style indication in response to the determined second type of the second adapter shell (Kitagawa: Figs. 1-3, ¶0025-0036, 0061; Zhang: Figs. 1-3, Abstract, ¶0004-0026; Bird: Figs. 11-13, the plurality of different adapter shells). In addition, the same motivation is used as the rejection of claim 11.
As to claim 12: Claim 12 is a dependent claim of claim 11. The combination of the prior arts Kitagawa, Zhang and Bird further disclose claim limitation of the first writing style indication is to cause a marking made in response to the writing tip of the digital pen interacting with a writing surface to have a first characteristic, and the second writing style indication is to cause a marking made in response to the writing tip of the digital pen interacting with the writing surface to have a second characteristic different from the first characteristic (Kitagawa: Figs. 1-3, ¶0025-0036, 0061; Zhang: Figs. 1-3, Abstract, ¶0004-0026; Bird: Figs. 11-13, the plurality of different adapter shells). In addition, the same motivation is used as the rejection of claim 12.
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior art Bird further discloses claim limitation of the first adapter shell has a form factor that differs from a form factor of the second adapter shell (Fig. 13 shows the first adapter shell has a form factor that differs from a form factor of the second adapter shell).  
As to claim 17: Claim 17 is a dependent claim of claim 9. The combination of the prior arts Zhang and Bird further disclose claim limitation of the indicator is a mechanical indicator that has a first physical profile of a plurality of different physical profiles, and the controller is to detect the first physical profile of the mechanical indicator when the digital pen is inserted into the adapter shell (Zhang: Fig. 1, the indicator 4 is a mechanical indicator that has a first physical profile, and the controller 5 is to detect the first physical profile of the mechanical indicator when the digital pen is inserted into the adapter shell; ¶0026; Bird: Figs. 11-13, a plurality of different adapter shells includes an indicator that has a plurality of different physical profiles).  
As to claim 18: Zhang discloses the indicator is an electronic indicator to electronically communicate an indication of a type of the adapter shell, and the controller is to receive the indication of the type of the adapter shell from the electronic indicator (Fig. 1, the indicator includes an electronic indicator 5 to electronically communicate an indication of a type of the adapter shell, and the controller is to receive the indication of the type of the adapter shell from the electronic indicator; ¶0026).  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA et al (US 2017/0185172 A1), in view of ZHANG (CN 105955514 A), as applied to claim 14 above, and further in view of BIRD et al (GB 2445615 A).
As to claim 19: Claim 19 is a dependent claim of claim 9. The prior art Zhang discloses the indicator is a mechanical indicator that has a first physical profile, and the digital pen is to detect the first physical profile of the mechanical indicator when the digital pen is inserted into the digital pen adapter shell (Fig. 1, the indicator is “a mechanical indicator 4” that has a first physical profile, and the digital pen is to detect the first physical profile of the mechanical indicator when the digital pen is inserted into the digital pen adapter shell; Abstract, ¶0006-0016, 0026).
Kitagawa and Zhang do not expressly disclose a plurality of different physical profiles. However, Bird teaches a plurality of adapters, each of the plurality of adapters has a physical profile (Figs. 11-13, “a plurality of adapters 60-66”, each of the plurality of adapters has a physical profile; Abstract, pg. 27-28). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa and Zhang to apply a plurality of adapters for the digital pen, such that each of the plurality of adapters has a physical profile, the indicator is a mechanical indicator that has a first physical profile of the plurality of different physical profiles as taught by Bird. The motivation would have been in order to insert the digital pen into different pen adapter shells.

Response to Arguments
Applicant’s arguments filed on July 20, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LIN LI/
Primary Examiner, Art Unit 2693